

	

		II

		109th CONGRESS

		2d Session

		S. 2512

		IN THE SENATE OF THE UNITED

		  STATES

		

			April 5, 2006

			Mr. DeMint introduced

			 the following bill; which was read twice and referred to the

			 Committee on

			 Finance

		

		A BILL

		To empower States with authority for most

		  taxing and spending for highway programs and mass transit programs, and for

		  other purposes.

	

	

		1.Short titleThis Act may be cited as the

			 Transportation Empowerment

			 Act.

		2.Findings and

			 purposes

			(a)FindingsCongress finds that—

				(1)the objective of the Federal highway

			 program has been to facilitate the construction of a modern freeway system that

			 promotes efficient interstate commerce by connecting all States;

				(2)that objective has been attained, and the

			 Interstate System connecting all States is near completion;

				(3)each State has the responsibility of

			 providing an efficient transportation network for the residents of the

			 State;

				(4)each State has the means to build and

			 operate a network of transportation systems, including highways, that best

			 serves the needs of the State;

				(5)each State is best capable of determining

			 the needs of the State and acting on those needs;

				(6)the Federal role in highway transportation

			 has, over time, usurped the role of the States by taxing motor fuels used in

			 the States and then distributing the proceeds to the States based on the

			 Federal Government’s perceptions of what is best for the States;

				(7)the Federal Government has used the Federal

			 motor fuels tax revenues to force all States to take actions that are not

			 necessarily appropriate for individual States;

				(8)the Federal distribution, review, and

			 enforcement process wastes billions of dollars on unproductive

			 activities;

				(9)Federal mandates that apply uniformly to

			 all 50 States, regardless of the different circumstances of the States, cause

			 the States to waste billions of hard-earned tax dollars on projects, programs,

			 and activities that the States would not otherwise undertake; and

				(10)Congress has expressed a strong interest in

			 reducing the role of the Federal Government by allowing each State to manage

			 its own affairs.

				(b)PurposesThe purposes of this Act are—

				(1)to return to the individual States maximum

			 discretionary authority and fiscal responsibility for all elements of the

			 national surface transportation systems that are not within the direct purview

			 of the Federal Government;

				(2)to preserve Federal responsibility for the

			 Dwight D. Eisenhower National System of Interstate and Defense Highways;

				(3)to preserve the responsibility of the

			 Department of Transportation for—

					(A)design, construction, and preservation of

			 transportation facilities on Federal public land;

					(B)national programs of transportation

			 research and development and transportation safety; and

					(C)emergency assistance to the States in

			 response to natural disasters;

					(4)to eliminate to the maximum extent

			 practicable Federal obstacles to the ability of each State to apply innovative

			 solutions to the financing, design, construction, operation, and preservation

			 of Federal and State transportation facilities; and

				(5)with respect to transportation activities

			 carried out by States, local governments, and the private sector, to

			 encourage—

					(A)competition among States, local

			 governments, and the private sector; and

					(B)innovation, energy efficiency, private

			 sector participation, and productivity.

					3.Continuation of

			 funding for core highway programs

			(a)In

			 general

				(1)FundingFor the purpose of carrying out title 23,

			 United States Code, the following sums are authorized to be appropriated out of

			 the Highway Trust Fund:

					(A)Interstate

			 maintenance programFor the

			 Interstate maintenance program under section 119 of title 23, United States

			 Code, $5,200,000,000 for fiscal year 2010, $5,280,000,000 for fiscal year 2011,

			 $5,360,000,000 for fiscal year 2012, $5,440,000,000 for fiscal year 2013, and

			 $5,520,000,000 for fiscal year 2014.

					(B)Emergency

			 reliefFor emergency relief

			 under section 125 of that title, $100,000,000 for each of fiscal years 2010

			 through 2014.

					(C)Interstate

			 bridge programFor the

			 Interstate bridge program under section 144 of that title, $2,527,000,000 for

			 fiscal year 2010, $2,597,000,000 for fiscal year 2011, $2,667,000,000 for

			 fiscal year 2012, $2,737,000,000 for fiscal year 2013, and $2,807,000,000 for

			 fiscal year 2014.

					(D)Federal lands

			 highways program

						(i)Indian

			 reservation roadsFor Indian

			 reservation roads under section 204 of that title, $470,000,000 for fiscal year

			 2010, $510,000,000 for fiscal year 2011, $550,000,000 for fiscal year 2012,

			 $590,000,000 for fiscal year 2013, and $630,000,000 for fiscal year

			 2014.

						(ii)Public lands

			 highwaysFor public lands

			 highways under section 204 of that title, $300,000,000 for fiscal year 2010,

			 $310,000,000 for fiscal year 2011, $320,000,000 for fiscal year 2012,

			 $330,000,000 for fiscal year 2013, and $340,000,000 for fiscal year

			 2014.

						(iii)Parkways and

			 park roadsFor parkways and

			 park roads under section 204 of that title, $255,000,000 for fiscal year 2010,

			 $270,000,000 for fiscal year 2011, $285,000,000 for fiscal year 2012,

			 $300,000,000 for fiscal year 2013, and $315,000,000 for fiscal year

			 2014.

						(iv)Refuge

			 roadsFor refuge roads under

			 section 204 of that title, $32,000,000 for each of fiscal years 2010 through

			 2014.

						(E)Highway safety

			 programs

						(i)In

			 generalFor highway safety

			 programs under section 402 of that title, $170,000,000 for each of fiscal years

			 2010 through 2014.

						(ii)Highway safety

			 research and developmentFor

			 highway safety research and development under section 403 of that title,

			 $35,000,000 for each of fiscal years 2010 through 2014.

						(F)Surface

			 transportation researchFor

			 cooperative agreements with nonprofit research organizations to carry out

			 applied pavement research under section 502 of that title, $200,000,000 for

			 each of fiscal years 2010 through 2014.

					(G)Administrative

			 expensesFor administrative

			 expenses incurred in carrying out the programs referred to in subparagraphs (A)

			 through (F), $92,890,000 for fiscal year 2010, $95,040,000 for fiscal year

			 2011, $97,190,000 for fiscal year 2012, $99,340,000 for fiscal year 2013, and

			 $101,490,000 for fiscal year 2014.

					(2)Transferability

			 of fundsSection 104 of title

			 23, United States Code, is amended by striking subsection (g) and inserting the

			 following:

					

						(g)Transferability

				of funds

							(1)In

				generalTo the extent that a

				State determines that funds made available under this title to the State for a

				purpose are in excess of the needs of the State for that purpose, the State may

				transfer the excess funds to, and use the excess funds for, any surface

				transportation (including mass transit and rail) purpose in the State.

							(2)EnforcementIf the Secretary determines that a State

				has transferred funds under paragraph (1) to a purpose that is not a surface

				transportation purpose as described in paragraph (1), the amount of the

				improperly transferred funds shall be deducted from any amount the State would

				otherwise receive from the Highway Trust Fund for the fiscal year that begins

				after the date of the

				determination.

							.

				(3)Federal-aid

			 systemSection 103(a) of

			 title 23, United States Code, is amended by striking systems are the

			 Interstate System and the National Highway System and inserting

			 system is the Interstate System.

				(4)Interstate

			 maintenance programSection

			 104(b) of title 23, United States Code, is amended by striking paragraph (4)

			 and inserting the following:

					

						(4)Interstate

				maintenance componentFor

				each of fiscal years 2010 through 2014, for the Interstate maintenance program

				under section 119, 1 percent to the Virgin Islands, Guam, American Samoa, and

				the Commonwealth of the Northern Mariana Islands and the remaining 99 percent

				apportioned as follows:

							(A)(i)For each State with an average population

				density of 20 persons or fewer per square mile, and each State with a

				population of 1,500,000 persons or fewer and with a land area of 10,000 square

				miles or less, the greater of—

									(I)a percentage share of apportionments equal

				to the percentage for the State described in clause (ii); or

									(II)a share determined under subparagraph

				(B).

									(ii)The percentage referred to in clause (i)(I)

				for a State for a fiscal year shall be the percentage calculated for the State

				for the fiscal year under section 105(b) of title 23, United States

				Code.

								(B)For each State not described in

				subparagraph (A), a share of the apportionments remaining determined in

				accordance with the following formula:

								(i)1/9 in the ratio that

				the total rural lane miles in each State bears to the total rural lane miles in

				all States with an average population density greater than 20 persons per

				square mile and all States with a population of more than 1,500,000 persons and

				with a land area of more than 10,000 square miles.

								(ii)1/9 in the ratio that

				the total rural vehicle miles traveled in each State bears to the total rural

				vehicle miles traveled in all States described in clause (i).

								(iii)2/9 in the ratio that

				the total urban lane miles in each State bears to the total urban lane miles in

				all States described in clause (i).

								(iv)2/9 in the ratio that

				the total urban vehicle miles traveled in each State bears to the total urban

				vehicle miles traveled in all States described in clause (i).

								(v)3/9 in the ratio that

				the total diesel fuel used in each State bears to the total diesel fuel used in

				all States described in clause

				(i).

								.

				(5)Interstate

			 bridge programSection 144 of

			 title 23, United States Code, is amended—

					(A)in subsection (d)—

						(i)by inserting on the Federal-aid

			 system or described in subsection (c)(3) after highway

			 bridge each place it appears; and

						(ii)by inserting on the Federal-aid

			 system or described in subsection (c)(3) after highway

			 bridges each place it appears;

						(B)in the second sentence of subsection

			 (e)—

						(i)in paragraph (1), by adding

			 and at the end;

						(ii)in paragraph (2), by striking the comma at

			 the end and inserting a period; and

						(iii)by striking paragraphs (3) and (4);

						(C)in the first sentence of subsection (l), by

			 inserting on the Federal-aid system or described in subsection

			 (c)(3) after any bridge;

					(D)in subsection (m)(1), by inserting

			 on the Federal-aid system or described in subsection (c)(3)

			 after construct any bridge; and

					(E)in the first sentence of subsection (n), by

			 inserting for each of fiscal years 1991 through 2009, after

			 of law,.

					(6)National

			 defense highwaysSection 311

			 of title 23, United States Code, is amended—

					(A)in the first sentence, by striking

			 under subsection (a) of section 104 of this title and inserting

			 to carry out this section; and

					(B)by striking the second sentence.

					(7)TollingNotwithstanding title 23, United States

			 Code, or any other provision of law, as of October 1, 2009, there shall be no

			 restriction on the ability of a State, as part of any highway improvement

			 project—

					(A)to impose and collect a toll on any highway

			 in the State that, as of that date, is part of the Interstate System;

					(B)to use revenue from such a toll for any

			 purpose that the State determines to be appropriate; or

					(C)to have toll revenue credited toward a

			 non-Federal cost share required for receipt of Federal funds.

					(8)Federalization

			 and defederalization of projectsNotwithstanding any other provision of law,

			 beginning on October 1, 2009—

					(A)a highway construction or improvement

			 project shall not be considered to be a Federal highway construction or

			 improvement project unless and until a State expends Federal funds for the

			 construction portion of the project;

					(B)a highway construction or improvement

			 project shall not be considered to be a Federal highway construction or

			 improvement project solely by reason of the expenditure of Federal funds by a

			 State before the construction phase of the project to pay expenses relating to

			 the project, including for any environmental document or design work required

			 for the project; and

					(C)(i)a State may, after having used Federal

			 funds to pay all or a portion of the costs of a highway construction or

			 improvement project, reimburse the Federal Government in an amount equal to the

			 amount of Federal funds so expended; and

						(ii)after completion of a reimbursement

			 described in clause (i), a highway construction or improvement project

			 described in that clause shall no longer be considered to be a Federal highway

			 construction or improvement project.

						(9)Reporting

			 requirementsNo reporting

			 requirement, other than a reporting requirement in effect as of the date of

			 enactment of this Act, shall apply on or after October 1, 2009, to the use of

			 Federal funds for highway projects by a public-private partnership.

				(b)Expenditures

			 from Highway Trust Fund

				(1)Expenditures

			 for core programsSection

			 9503(c) of the Internal Revenue Code of 1986 (relating to expenditures from

			 Highway Trust Fund) is amended—

					(A)in paragraph (1), by striking Safe,

			 Accountable, Flexible, Efficient Transportation Equity Act: A Legacy for

			 Users and inserting Transportation Empowerment

			 Act;

					(B)in paragraph (1), by striking

			 2009 both places it appears and inserting

			 2014;

					(C)in paragraphs (2)(A)(i)(III), (2)(A)(ii),

			 (4)(A)(i), (5)(A), and (6), by striking October 1, 2011 each

			 place it appears and inserting October 1, 2016; and

					(D)in paragraphs (2)(A)(i) and (3), by

			 striking July 1, 2012 each place it appears and inserting

			 July 1, 2017.

					(2)Amounts

			 available for core program expendituresSection 9503 of such Code (relating to the

			 Highway Trust Fund) is amended by adding at the end the following:

					

						(g)Core programs

				financing rateFor purposes

				of this section—

							(1)In

				generalExcept as provided in

				paragraph (2)—

								(A)in the case of gasoline and special motor

				fuels the tax rate of which is the rate specified in section 4081(a)(2)(A)(i),

				the core programs financing rate is—

									(i)after September 30, 2009, and before

				October 1, 2010, 18.3 cents per gallon,

									(ii)after September 30, 2010, and before

				October 1, 2011, 9.6 cents per gallon,

									(iii)after September 30, 2011, and before

				October 1, 2012, 6.4 cents per gallon,

									(iv)after September 30, 2012, and before

				October 1, 2013, 5.0 cents per gallon, and

									(v)after September 30, 2013, 3.7 cents per

				gallon, and

									(B)in the case of kerosene, diesel fuel, and

				special motor fuels the tax rate of which is the rate specified in section

				4081(a)(2)(A)(iii), the core programs financing rate is—

									(i)after September 30, 2009, and before

				October 1, 2010, 24.3 cents per gallon,

									(ii)after September 30, 2010, and before

				October 1, 2011, 12.7 cents per gallon,

									(iii)after September 30, 2011, and before

				October 1, 2012, 8.5 cents per gallon,

									(iv)after September 30, 2012, and before

				October 1, 2013, 6.6 cents per gallon, and

									(v)after September 30, 2013, 5.0 cents per

				gallon.

									(2)Application of

				rateIn the case of fuels

				used as described in paragraph (4)(C), (5)(B), and (6) of subsection (c), the

				core programs financing rate is

				zero.

							.

				(c)Termination of

			 transfers to Mass Transit Account

				(1)In

			 generalSection 9503(e)(2) of

			 the Internal Revenue Code of 1986 (relating to Mass Transit Account) is amended

			 by inserting , and before October 1, 2009 after March 31,

			 1983.

				(2)Authorization

			 to expend remaining balances in accountSection 9503(e)(3) of such Code is amended

			 by striking before October 1, 2009.

				(d)Effective

			 dateThe amendments made by

			 this section take effect on October 1, 2009.

			4.Infrastructure Special

			 Assistance Fund

			(a)Balance of core

			 programs financing rate deposited in fundSection 9503 of the Internal Revenue Code

			 of 1986 (as amended by section 3(b)(2)) is amended by adding at the end the

			 following:

				

					(h)Establishment

				of Infrastructure Special Assistance Fund

						(1)Creation of

				fundThere is established in

				the Highway Trust Fund a separate fund to be known as the Infrastructure

				Special Assistance Fund consisting of such amounts as may be

				transferred or credited to the Infrastructure Special Assistance Fund as

				provided in this subsection or section 9602(b).

						(2)Transfers to

				Infrastructure Special Assistance FundOn the first day of each fiscal year, the

				Secretary, in consultation with the Secretary of Transportation, shall

				determine the excess (if any) of—

							(A)the sum of—

								(i)the amounts appropriated in such fiscal

				year to the Highway Trust Fund under subsection (b) which are attributable to

				the core programs financing rate for such year, plus

								(ii)the amounts appropriated in such fiscal

				year to the Highway Trust Fund under subsection (b) which are attributable to

				taxes under sections 4051, 4061, 4071, and 4481 for such year, over

								(B)the amount appropriated under subsection

				(c) for such fiscal year,

							and shall transfer such excess to the

				Infrastructure Special Assistance Fund.(3)Expenditures

				from Infrastructure Special Assistance Fund

							(A)Transitional

				assistance

								(i)In

				generalExcept as provided in

				clause (iv), during fiscal years 2010 through 2013, $1,000,000,000 in the

				Infrastructure Special Assistance Fund shall be available to States for

				transportation-related program expenditures.

								(ii)State

				share

									(I)In

				generalExcept as provided in

				clause (v), each State is entitled to a share of the amount specified in clause

				(i) upon enactment of legislation providing 1 of the 2 funding mechanisms

				described in clause (iii).

									(II)Determination

				of State shareFor purposes

				of subclause (I), each State’s share shall be determined in the following

				manner:

										(aa)Multiply the percentage of the amounts

				appropriated in the latest fiscal year for which such data are available to the

				Highway Trust Fund under subsection (b) which is attributable to taxes paid by

				highway users in the State, by the amount specified in clause (i). If the

				result does not exceed $15,000,000, the State’s share equals $15,000,000. If

				the result exceeds $15,000,000, the State’s share is determined under item

				(bb).

										(bb)Multiply the percentage determined under

				item (aa), by the amount specified in clause (i) reduced by an amount equal to

				$15,000,000 times the number of States the share of which is determined under

				item (aa).

										(iii)Legislative

				funding mechanismsA funding

				mechanism is described in this clause as follows:

									(I)A funding mechanism which results in

				revenues for transportation-related projects in the State for fiscal year 2014

				and each succeeding fiscal year which are equal to the excess of—

										(aa)the mean annual average of distributions

				from the Highway Trust Fund to the State for fiscal years 2004 through 2009;

				over

										(bb)the distributions from the Highway Trust

				Fund to the State for such fiscal year attributable to the core programs

				financing rate for such year.

										(II)A funding mechanism which results in an

				increase in the State rate of tax on motor fuels equal to the decrease in the

				rate of tax on such fuels under section 4081 for fiscal year 2014 and any

				succeeding fiscal year.

									(iv)Distribution

				of remaining amountIf after

				September 30, 2013, a portion of the amount specified in clause (i) remains,

				the Secretary, in consultation with the Secretary of Transportation, shall, on

				October 1, 2013, apportion the portion among the States which received a share

				of such amount under clause (ii) and which are not described in clause (v)

				using the percentages determined under clause (ii)(II)(aa) for such

				States.

								(v)Enforcement of

				funding mechanism requirementIf a State, which enacted legislation

				providing for a funding mechanism described in clause (iii), terminates such

				mechanism before fiscal year 2013, the State’s share determined under clauses

				(ii) and (iv) shall be deducted from any amount the State would otherwise

				receive from the Highway Trust Fund for fiscal year 2013.

								(B)Additional

				expenditures from fund

								(i)In

				generalAmounts in the

				Infrastructure Special Assistance Fund, in excess of the amount specified in

				subparagraph (A)(i), shall be available, as provided by appropriation Acts, to

				the States for any surface transportation (including mass transit and rail)

				purpose in such States, and the Secretary shall apportion such excess amounts

				among all States using the percentages determined under clause (ii)(II)(aa) for

				such States.

								(ii)EnforcementIf the Secretary determines that a State

				has used amounts under clause (i) for a purpose which is not a surface

				transportation purpose as described in clause (i), the improperly used amounts

				shall be deducted from any amount the State would otherwise receive from the

				Highway Trust Fund for the fiscal year which begins after the date of the

				determination.

								.

			(b)Effective

			 dateThe amendment made by

			 this section takes effect on October 1, 2009.

			5.Return of excess tax

			 receipts to States

			(a)In

			 generalSection 9503(c) of

			 the Internal Revenue Code of 1986 is amended by redesignating paragraph (7) (as

			 added by section 11161(c)(1) of the Safe, Accountable, Flexible, Efficient

			 Transportation Equity Act: A Legacy for Users) as paragraph (6) and by adding

			 at the end the following:

				

					(7)Return of

				excess tax receipts to States for surface transportation purposes

						(A)In

				generalOn the first day of

				each of fiscal years 2010, 2011, 2012, and 2013, the Secretary, in consultation

				with the Secretary of Transportation, shall—

							(i)determine the excess (if any) of—

								(I)the amounts appropriated in such fiscal

				year to the Highway Trust Fund under subsection (b) which are equivalent to the

				taxes attributable to the excess of—

									(aa)the Highway Trust Fund financing rate for

				such year, over

									(bb)the core programs financing rate for such

				year, over

									(II)the amounts so appropriated which are

				equivalent to the taxes described in paragraphs (4)(C), (5)(B), and (6),

				and

								(ii)allocate the amount determined under clause

				(i) among the States (as defined in section 101(a) of title 23, United States

				Code) for surface transportation (including mass transit and rail) purposes so

				that—

								(I)the percentage of that amount allocated to

				each State, is equal to

								(II)the percentage of the amount determined

				under clause (i)(I) paid into the Highway Trust Fund in the latest fiscal year

				for which such data are available which is attributable to highway users in the

				State.

								(B)EnforcementIf the Secretary determines that a State

				has used amounts under subparagraph (A) for a purpose which is not a surface

				transportation purpose as described in subparagraph (A), the improperly used

				amounts shall be deducted from any amount the State would otherwise receive

				from the Highway Trust Fund for the fiscal year which begins after the date of

				the

				determination.

						.

			(b)Effective

			 dateThe amendment made by

			 this section takes effect on October 1, 2009.

			6.Interstate surface

			 transportation compacts

			(a)DefinitionsIn this section:

				(1)Infrastructure

			 bankThe term

			 infrastructure bank means a surface transportation infrastructure

			 bank established under an interstate compact under subsection (b)(5) and

			 described in subsection (d).

				(2)Participating

			 StatesThe term

			 participating States means the States that are parties to an

			 interstate compact entered into under subsection (b).

				(3)Surface

			 transportationThe term

			 surface transportation includes mass transit and rail.

				(4)Surface

			 transportation projectThe

			 term surface transportation project means a surface transportation

			 project, program, or activity described in subsection (b).

				(b)Consent of

			 CongressIn order to increase

			 public investment, attract needed private investment, and promote an intermodal

			 transportation network, Congress grants consent to States to enter into

			 interstate compacts to—

				(1)promote the continuity, quality, and safety

			 of the Interstate System;

				(2)develop programs to promote and fund

			 surface transportation safety initiatives and establish surface transportation

			 safety standards for the participating States;

				(3)conduct long-term planning for surface

			 transportation infrastructure in the participating States;

				(4)develop design and construction standards

			 for infrastructure described in paragraph (3) to be used by the participating

			 States; and

				(5)establish surface transportation

			 infrastructure banks to promote regional or other multistate investment in

			 infrastructure described in paragraph (3).

				(c)FinancingAn interstate compact established by

			 participating States under subsection (b) to carry out a surface transportation

			 project may provide that, in order to carry out the compact, the participating

			 States may—

				(1)accept contributions from a unit of State

			 or local government or a person;

				(2)use any Federal or State funds made

			 available for that type of surface transportation project;

				(3)on such terms and conditions as the

			 participating States consider advisable—

					(A)borrow money on a short-term basis and

			 issue notes for the borrowing; and

					(B)issue bonds; and

					(4)obtain financing by other means permitted

			 under Federal or State law, including the use of tolls and surface

			 transportation infrastructure banks under subsection (d).

				(d)Infrastructure

			 banks

				(1)In

			 generalAn infrastructure

			 bank may—

					(A)make loans;

					(B)under the joint or separate authority of

			 the participating States with respect to the infrastructure bank, issue such

			 debt as the infrastructure bank and the participating States determine

			 appropriate; and

					(C)provide other assistance to public or

			 private entities constructing, or proposing to construct or initiate, surface

			 transportation projects.

					(2)Forms of

			 assistance

					(A)In

			 generalAn infrastructure

			 bank may make a loan or provide other assistance described in subparagraph (C)

			 to a public or private entity in an amount equal to all or part of the

			 construction cost, capital cost, or initiation cost of a surface transportation

			 project.

					(B)Subordination

			 of assistanceThe amount of

			 any loan or other assistance described in subparagraph (C) that is received for

			 a surface transportation project under this section may be subordinated to any

			 other debt financing for the surface transportation project.

					(C)Other

			 assistanceOther assistance

			 referred to in subparagraphs (A) and (B) includes any use of funds for the

			 purpose of—

						(i)credit enhancement;

						(ii)a capital reserve for bond or debt

			 instrument financing;

						(iii)bond or debt instrument financing issuance

			 costs;

						(iv)bond or debt issuance financing

			 insurance;

						(v)subsidization of interest rates;

						(vi)letters of credit;

						(vii)any credit instrument;

						(viii)bond or debt financing instrument security;

			 and

						(ix)any other form of debt financing that

			 relates to the qualifying surface transportation project.

						(3)No obligation

			 of United States

					(A)In

			 generalThe establishment

			 under this section of an infrastructure bank does not constitute a commitment,

			 guarantee, or obligation on the part of the United States to any third party

			 with respect to any security or debt financing instrument issued by the bank.

			 No third party shall have any right against the United States for payment

			 solely by reason of the establishment.

					(B)Statement on

			 instrumentAny security or

			 debt financing instrument issued by an infrastructure bank shall expressly

			 state that the security or instrument does not constitute a commitment,

			 guarantee, or obligation of the United States.

					(e)Effective

			 dateThis section takes

			 effect on October 1, 2009.

			7.Reduction in taxes on

			 gasoline, diesel fuel, kerosene, and special fuels funding Highway Trust

			 Fund

			(a)Reduction in

			 tax rate

				(1)In

			 generalSection 4081(a)(2)(A)

			 of the Internal Revenue Code of 1986 (relating to rates of tax) is

			 amended—

					(A)in clause (i), by striking 18.3

			 cents and inserting 3.7 cents; and

					(B)in clause (iii), by striking 24.3

			 cents and inserting 5.0 cents.

					(2)Conforming

			 amendments

					(A)Section 4081(a)(2)(D) of such Code is

			 amended—

						(i)by striking 19.7 cents and

			 inserting 4.1 cents, and

						(ii)by striking 24.3 cents and

			 inserting 5.0 cents.

						(B)Section 6427(b)(2)(A) of such Code is

			 amended by striking 7.4 cents and inserting 1.5

			 cents.

					(b)Additional

			 conforming amendments

				(1)Section 4041(a)(1)(C)(iii)(I) of the

			 Internal Revenue Code of 1986 is amended by striking 7.3 cents per

			 gallon (4.3 cents per gallon after September 30, 2011) and inserting

			 1.4 cents per gallon (zero after September 30, 2016).

				(2)Section 4041(a)(2)(B)(ii) of such Code is

			 amended by striking 24.3 cents and inserting 5.0

			 cents.

				(3)Section 4041(a)(3)(A) of such Code is

			 amended by striking 18.3 cents and inserting 3.7

			 cents.

				(4)Section 4041(m)(1) of such Code is

			 amended—

					(A)in subparagraph (A), by striking

			 2011 and inserting 2016,;

					(B)in subparagraph (A)(i), by striking

			 9.15 cents and inserting 1.8 cents;

					(C)in subparagraph (A)(ii), by striking

			 11.3 cents and inserting 2.3 cents; and

					(D)by striking subparagraph (B) and inserting

			 the following:

						

							(B)zero after September 30,

				2016.

							.

					(5)Section 4081(d)(1) of such Code is amended

			 by striking 4.3 cents per gallon after September 30, 2011 and

			 inserting zero after September 30, 2016.

				(6)Section 9503(b) of such Code is

			 amended—

					(A)in paragraphs (1) and (2), by striking

			 October 1, 2011 both places it appears and inserting

			 October 1, 2016;

					(B)in the heading of paragraph (2), by

			 striking october 1,

			 2011 and inserting october 1, 2016;

					(C)in paragraph (2), by striking after

			 September 30, 2011, and before July 1, 2012 and inserting after

			 September 30, 2016, and before July 1, 2017; and

					(D)in paragraph (6)(B), by striking

			 2009 both places it appears and inserting

			 2014.

					(c)Floor stock

			 refunds

				(1)In

			 generalIf—

					(A)before October 1, 2013, tax has been

			 imposed under section 4081 of the Internal Revenue Code of 1986 on any liquid;

			 and

					(B)on such date such liquid is held by a

			 dealer and has not been used and is intended for sale;

					there shall be credited or refunded

			 (without interest) to the person who paid such tax (in this subsection referred

			 to as the taxpayer) an amount equal to the excess of the tax

			 paid by the taxpayer over the amount of such tax which would be imposed on such

			 liquid had the taxable event occurred on such date.(2)Time for filing

			 claimsNo credit or refund

			 shall be allowed or made under this subsection unless—

					(A)claim therefor is filed with the Secretary

			 of the Treasury before April 1, 2014; and

					(B)in any case where liquid is held by a

			 dealer (other than the taxpayer) on October 1, 2013—

						(i)the dealer submits a request for refund or

			 credit to the taxpayer before January 1, 2014; and

						(ii)the taxpayer has repaid or agreed to repay

			 the amount so claimed to such dealer or has obtained the written consent of

			 such dealer to the allowance of the credit or the making of the refund.

						(3)Exception for

			 fuel held in retail stocksNo

			 credit or refund shall be allowed under this subsection with respect to any

			 liquid in retail stocks held at the place where intended to be sold at

			 retail.

				(4)DefinitionsFor purposes of this subsection, the terms

			 dealer and held by a dealer have the respective

			 meanings given to such terms by section 6412 of such Code; except that the term

			 dealer includes a producer.

				(5)Certain rules

			 to applyRules similar to the

			 rules of subsections (b) and (c) of section 6412 and sections 6206 and 6675 of

			 such Code shall apply for purposes of this subsection.

				(d)Effective

			 dateThe amendments made by

			 this section shall apply to fuel removed after September 30, 2013.

			8.Revenue aligned budget

			 authoritySection 110(a) of

			 title 23, United States Code, is amended by striking paragraph (1) and

			 inserting the following:

			

				(1)AllocationIf the amount determined under section

				251(b)(1)(B)(ii)(I)(cc) of the Balanced Budget and Emergency Deficit Control

				Act of 1985 (2 U.S.C. 901(b)(2)(B)(ii)(I)(cc)) for fiscal year 2009 or any

				fiscal year thereafter is greater than zero, the Secretary, on October 1 of the

				following fiscal year, shall allocate for that following fiscal year an amount

				of funds equal to the amount determined under that

				section.

				.

		9.Report to

			 CongressNot later than 180

			 days after the date of enactment of this Act, after consultation with the

			 appropriate committees of Congress, the Secretary of Transportation shall

			 submit a report to Congress describing such technical and conforming amendments

			 to titles 23 and 49, United States Code, and such technical and conforming

			 amendments to other laws, as are necessary to bring those titles and other laws

			 into conformity with the policy embodied in this Act and the amendments made by

			 this Act.

		10.Effective date

			 contingent upon certification of deficit neutrality

			(a)PurposeThe purpose of this section is to ensure

			 that—

				(1)this Act will become effective only if the

			 Director of the Office of Management and Budget certifies that this Act is

			 deficit neutral;

				(2)discretionary spending limits are reduced

			 to capture the savings realized in devolving transportation functions to the

			 State level pursuant to this Act; and

				(3)the tax reduction made by this Act is not

			 scored under pay-as-you-go and does not inadvertently trigger a

			 sequestration.

				(b)Effective date

			 contingencyNotwithstanding

			 any other provision of this Act, this Act and the amendments made by this Act

			 shall take effect only if—

				(1)the Director of the Office of Management

			 and Budget (referred to in this section as the Director) submits

			 the report as required in subsection (c); and

				(2)the report contains a certification by the

			 Director that, based on the required estimates, the reduction in discretionary

			 outlays resulting from the reduction in contract authority is at least as great

			 as the reduction in revenues for each fiscal year through fiscal year

			 2014.

				(c)OMB estimates

			 and report

				(1)RequirementsNot later than 5 calendar days after the

			 date of enactment of this Act, the Director shall—

					(A)estimate the net change in revenues

			 resulting from this Act for each fiscal year through fiscal year 2014;

					(B)estimate the net change in discretionary

			 outlays resulting from the reduction in contract authority under this Act for

			 each fiscal year through fiscal year 2014;

					(C)determine, based on those estimates,

			 whether the reduction in discretionary outlays is at least as great as the

			 reduction in revenues for each fiscal year through fiscal year 2014; and

					(D)submit to Congress a report setting forth

			 the estimates and determination.

					(2)Applicable

			 assumptions and guidelines

					(A)Revenue

			 estimatesThe revenue

			 estimates required under paragraph (1)(A) shall be predicated on the same

			 economic and technical assumptions and scorekeeping guidelines that would be

			 used for estimates made pursuant to section 252(d) of the Balanced Budget and

			 Emergency Deficit Control Act of 1985 (2 U.S.C. 902(d)).

					(B)Outlay

			 estimatesThe outlay

			 estimates required under paragraph (1)(B) shall be determined by comparing the

			 level of discretionary outlays resulting from this Act with the corresponding

			 level of discretionary outlays projected in the baseline under section 257 of

			 the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 907).

					(d)Conforming

			 adjustment to discretionary spending limitsUpon compliance with the requirements

			 specified in subsection (b), the Director shall adjust the adjusted

			 discretionary spending limits for each fiscal year through fiscal year 2009

			 under section 601(a)(2) of the Congressional Budget Act of 1974 (2 U.S.C.

			 665(a)(2)) by the estimated reductions in discretionary outlays

			 under subsection (c)(1)(B).

			(e)Paygo

			 interactionUpon compliance

			 with the requirements specified in subsection (b), no changes in revenues

			 estimated to result from the enactment of this Act shall be counted for the

			 purposes of section 252(d) of the Balanced Budget and Emergency Deficit Control

			 Act of 1985 (2

			 U.S.C. 902(d)).

			

